UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 9, 2010 (Date of earliest event reported) CAPSTONE THERAPEUTICS CORP. (formerly OrthoLogic Corp.) (Exact name of registrant as specified in its charter) Delaware 000-21214 86-0585310 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1275 West Washington Street, Suite 101,Tempe, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (602) 286-5520 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition. On August 9, 2010, Capstone Therapeutics (formerly OrthoLogic Corp.), announced by press release its financial results for the three and six months ended June 30, 2010.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. The information in Item 2.02 of this Form 8-K and the exhibit furnished herewith shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in any such filing. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release dated August 9, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 9, 2010 CAPSTONE THERAPEUTICS CORP. /s/ John M. Holliman, III John M. Holliman, III Executive Chairman
